

Exhibit 10.1


ROWAN COMPANIES, INC.
2006 PROFIT SHARING PLAN
 
 
Who is eligible? 
 
All previous corporate or drilling division option recipients, plus all other
qualifying division office employees (approximately 330 total employees).
 
What is profit sharing?
 
Depending on the performance of the Company, a pool of funds will be established
to be paid to eligible employees.
 

How is the pool determined?
 
The pool is funded based on achievement of Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) for the Drilling Division. If we have at
least 20% EBITDA return on Drilling Division revenues (“Margin”) and the Company
has a positive net income (excluding asset sales), then the pool is funded (on a
sliding scale) as follows:
 

% EBITDA Margin
 
Pool Funding
20%
 
1% of EBITDA
25%
 
2.33% of EBITDA
30%
 
3.66% of EBITDA
35% or more
 
5% of EBITDA (max pool)

 
How much of the pool will I receive?
 
Pool dollars are allocated to eligible employees in proportion to base pay. All
eligible employees receive the same percentage of their base pay.
 
What is base pay?
 
Normal salary/wage compensation, including any overtime pay (excludes any bonus
and/or stock option value).
 
What is the maximum payout possible?
 
The 2006 pool of funds will be capped at 20% of the base pay of all eligible
employees taken together.
 

 

 

--------------------------------------------------------------------------------




ROWAN COMPANIES, INC.
2006 BONUS PLAN


 


Who is eligible? 
 
Executive and other officers, managers and certain key employees (approximately
80 employees).
 
What is my target bonus?
 
A percentage of your base pay depending on your salary/responsibility level.
Target bonuses under the plan range from 15% to 75% of base pay.
 
How is payout of my bonus determined?
 
There are two pieces of the bonus plan:
 
·  Nondiscretionary portion (50% of your target): Based on achievement of
Drilling EBITDA.
 
·  Discretionary portion (50% of your target): This portion varies by individual
and will be based on your performance and achievement of your individual and
group goals. The payout of this portion of your bonus will be in the discretion
of the Compensation Committee of the Board of Directors.
 
What is the highest/lowest bonus I may receive?
 
Payout will be between zero and 200% of your target depending on the achievement
of Drilling EBITDA and your individual/group goals. The two portions of the
bonus plan are independent of each other.
 
What is Drilling EBITDA?
 
GAAP-based EBITDA from Drilling segment operations, relative to the 2006 budget
approved by the Board of Directors.
 
How is the payout of the nondiscretionary portion calculated:
If the Company has positive net income on a consolidated basis and Drilling
EBITDA of at least 75% of budget, all after profit sharing payout, then payment
will be calculated (on a sliding scale) as follows:

 
% of Budget
Drilling EBITDA
% of payout of
nondiscretionary portion
75% or less
No payout
 
87.5 %
50% of target
 
100%
 
100% of target
 
112.5%
 
150% of target
 
125% or more
 
200% of target
 



How does profit sharing fit in with the bonus plan? 
 
Any award under the bonus plan is offset by any profit sharing award you
receive. Two times your target under the bonus plan is the maximum bonus you
will receive in a year.
 




 
-2-
 
 
 
 
 